OPINION
McDonald, judge.
The offense is burglary with intent to commit theft with two prior convictions of felonies less than capital alleged for enhancement purposes; the punishment, life imprisonment in the Texas Department of Corrections.
This is a companion case to Columbus v. State, Tex.Cr.App., 409 S.W.2d 400.
The state’s testimony reflects that the McKissack Auto Supply Company building owned by Max Rampy was entered through the roof and ceiling without consent; that a burglar alarm sounded and Lubbock police officers surrounded the building and saw the appellant run to the front door and run back; that after the officers entered the building with a K-9 dog they found appellant and Columbus behind some barrels. Appellant ran.
The prior convictions were stipulated prior to the trial and were also admitted by the appellant during cross-examination.
Appellant offered alibi testimony which the jury rejected.
We find the evidence sufficient to sustain the jury’s verdict. There are no objections nor exceptions to the court’s charge. The record contains neither formal nor informal bills of exception.
No brief has been filed by appellant.
We find no reversible errors. The judgment is affirmed.